Citation Nr: 0703035	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  04-36 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

The veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from June 
1958 to October 1959.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a January 2004 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which denied the veteran's claims for service connection for 
bilateral hearing loss and tinnitus.  In October 2004, 
however, he withdrew the claim for tinnitus (see report of 
contact (VA Form 119) signed by his national service 
representative).  So that claim is no longer before the 
Board.  See 38 C.F.R. § 20.204(c) (2006).  In October 2006, 
to support his remaining claim for hearing loss, the veteran 
testified at a hearing at the RO before the undersigned 
Veterans Law Judge (VLJ) of the Board.  When questioned 
during the hearing, he initially indicated that his hearing 
loss claim only concerns his right ear, but he also continued 
to mention hearing loss in his left ear as well.  See page 7 
of the transcript of the travel Board hearing.  So until 
definitively indicated otherwise, the Board will continue to 
treat his claim as for bilateral hearing loss - meaning in 
both ears.  See, e.g., EF v. Derwinski, 1 Vet. App. 324 
(1991) (VA must liberally construe claim).

Regrettably, because further development of the evidence is 
needed before the Board can make a decision, this appeal is 
being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

The veteran claims he sustained acoustic trauma to his right 
ear during basic training on the rifle range, eventually 
resulting in a hearing loss.  He said he was diagnosed with a 
"concussion of the middle ear (right)" at Fort Dix, 
New Jersey, and later at Fort Meade, Maryland (see his 
statement in support of claim received in March 2003).  He 
said he was also seen by a private physician after he was 
discharged from military service and diagnosed with "nerve 
damage."  A May 2002 audiogram from Beltone Hearing Center, 
a July 2004 audiogram from Dr. Idewu, and an April 2006 VA 
outpatient treatment (VAOPT) record all indicate he has 
hearing loss - more severe in his right ear than in the left 
ear.

Unfortunately, the National Personnel Records Center (NPRC), 
a military records repository, has indicated the veteran's 
service medical records (SMRs) were destroyed in a 1973 
fire.  When a veteran's SMRs are unavailable, through no 
fault of his, the VA's duty to assist, duty to provide 
reasons and bases for its findings and conclusions, and to 
consider carefully the benefit-of-the-doubt rule is 
heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) 
(citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  This, 
however, does not lower the threshold for an allowance of a 
claim, for example, where the evidence almost but not quite 
reaches the positive-negative balance.  In other words, the 
legal standard for proving a claim is not lowered; rather, 
the Board's obligation to discuss and evaluate evidence is 
heightened.  Russo v. Brown, 9 Vet. App. 46 (1996).

Since the veteran's SMRs are not available for consideration, 
his statements concerning the acoustic trauma he purportedly 
sustained during service are presumed to be true.  And since 
there is evidence he currently has hearing loss, a medical 
examination and opinion are necessary to determine whether 
there is a causal link between his current diagnosis and his 
military service.  See 38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2006).  

Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  Schedule the veteran for a VA 
examination, including audiometric 
testing, to determine whether he has 
sufficient hearing loss to satisfy the 
threshold minimum requirements of 
38 C.F.R. § 3.385 to be considered a 
disability by VA standards.  [Note:  the 
results of prior hearing tests, including 
in the VA outpatient clinic as recently as 
April 2006, suggest he does have 
sufficient hearing loss to meet the 
requirements of § 3.385, but the results 
from those tests are not presented in a 
graphical format permitting the Board to 
definitively make this determination.]  So 
if the results of the remand examination 
confirm the veteran has sufficient hearing 
loss to meet the requirements of § 3.385, 
the examiner is then asked to express an 
opinion as to whether the hearing loss is 
at least as likely as not (meaning 50 
percent probability or greater) the result 
of acoustic trauma on the rifle range 
during basic training.  To facilitate 
making this important determination, the 
claims folder must be made available to 
the examiner for review of the veteran's 
pertinent medical and other history.

2.  Review the claims file.  If any 
development is incomplete, including if 
the examination report does not contain 
sufficient information to respond to the 
questions posed, take corrective action 
before readjudication.  
38 C.F.R. § 4.2; Stegall v. West, 
11 Vet. App. 268 (1998). 

3.  Then readjudicate this claim in light 
of any additional evidence obtained.  If 
it is not granted to the veteran's 
satisfaction, send him and his 
representative a supplemental statement of 
the case (SSOC) and give them time to 
respond before returning the case to the 
Board for further appellate consideration.

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).


_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

